Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 1 of 7 Page ID #:3678



    1 Sanjay Bhandari (SBN 181920)
      sbhandari@mcnamarallp.com
    2 Edward Chang (SBN 268204)
      echang@mcnamarallp.com
    3 Cornelia J. B. Gordon (SBN 320207)
      cgordon@mcnamarallp.com
    4 McNamara Smith LLP
      655 West Broadway, Suite 1600
    5 San Diego, California 92101
      Telephone: 619-269-0400
    6 Facsimile: 619-269-0401
    7 Attorneys for Receiver,
      Thomas W. McNamara
    8
    9                      UNITED STATES DISTRICT COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA
   11 FEDERAL TRADE COMMISSION,                   Case No. 8:19-cv-02109-JVS (ADSx)
   12                     Plaintiff,              MEMORANDUM OF POINTS
                                                  AND AUTHORITIES IN
   13        v.                                   SUPPORT OF EX PARTE
                                                  APPLICATION BY RECEIVER
   14 AMERICAN FINANCIAL SUPPORT                  FOR ORDER APPROVING AND
      SERVICES INC., et al.,                      CONFIRMING SALE OF
   15                                             RECEIVERSHIP ENTITY’S DEBT
                      Defendants,                 SETTLEMENT ACCOUNTS
   16
      MJ WEALTH SOLUTIONS, LLC,                   JUDGE:      Hon. James V. Selna
   17                                             CTRM:       10C
                      Relief Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      Case No. 8:19-cv-02109-JVS (ADSx)
                  MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 2 of 7 Page ID #:3679



    1               MEMORANDUM OF POINTS AND AUTHORITIES
    2                                             I.
    3                                   INTRODUCTION
    4         The Court-appointed receiver, Thomas W. McNamara (“Receiver”), submits
    5 this ex parte application for approval of the sale of certain receivership assets –
    6 specifically the debt settlement accounts of Receivership Entity Arete Financial
    7 Group LLC (“Arete”) – to New Era Group, Inc. d/b/a New Era Debt Solutions
    8 (“New Era”) for $1.2 million payable in twelve monthly payments of $100,000 and
    9 other terms detailed herein.
   10         In compliance with L.R. 7-19.1, counsel for the Receiver has met and
   11 conferred with counsel for the interested parties – Plaintiff Federal Trade
   12 Commission (“FTC”) and Defendants Carey G. Howe, Ruddy Palacios, Shunmin
   13 Hsu, and Oliver Pomazi. Counsel for the FTC stated that the FTC does not oppose
   14 the application. Counsel for Defendants Carey G. Howe, Ruddy Palacios,
   15 Shunmin Hsu, and Oliver Pomazi will oppose the application and requested two
   16 business days to respond. See Declaration of Edward Chang (“Chang
   17 Declaration”) at ¶ 5.
   18                                             II.
   19                  THE RECEIVER’S DUTY TO CONTROL AND
   20               PRESERVE ASSETS OF RECEIVERSHIP ENTITIES
   21         The Receiver was initially appointed by the Temporary Restraining Order
   22 entered November 4, 2019 (“TRO,” ECF No. 41 at § XI) and confirmed by the
   23 Preliminary Injunction entered December 17, 2019 (“PI,” ECF No. 79 at 15).
   24         Both orders direct and authorize the Receiver to “take exclusive custody,
   25 control, and possession of all Assets . . . in the possession, custody, or under the
   26 control of, any Receivership Entity, wherever situated” and to “conserve, hold,
   27 manage, and prevent the loss of all Assets of the Receivership Entities, and
   28 ///
                                             1        Case No. 8:19-cv-02109-JVS (ADSx)
                  MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 3 of 7 Page ID #:3680



    1 perform all acts necessary or advisable to preserve the value of those Assets.”
    2 TRO § XII.B, D; PI § XII.B, D.
    3         Assets are broadly defined in both orders as “any legal or equitable interest
    4 in, right to, or claim to, any property, wherever located and by whomever held.”
    5 TRO at 4 (Definitions); PI at 4 (Definitions).
    6                                           III.
    7                    ARETE’S DEBT SETTLEMENT BUSINESS
    8         In the Preliminary Report filed November 15, 2019 (ECF No. 57-1), the
    9 Receiver reported that in addition to the student debt relief business identified in
   10 the TRO, Arete also operated a debt settlement business from the Dyer Road site.
   11         The Receiver concluded that the debt settlement business was a different
   12 business than the student loan debt relief business expressly identified in the TRO
   13 – hence he made no determination as to the lawfulness of that business under the
   14 TRO. He further concluded, however, that the business was so interconnected to,
   15 and reliant on the systems and infrastructure at Dyer Road, that Defendants could
   16 not be provided access to Dyer Road to continue operations. Finally, he noted that
   17 if Arete wished to continue the consumer debt settlement business “sans the
   18 Receivership Entities Assets and Documents,” the TRO did not appear to prevent
   19 them from doing so. See Preliminary Report at pages 25-27. Given the asset
   20 freeze on all Defendants’ assets, however, any such re-launch would require
   21 funding from third parties not subject to the asset freeze.
   22         Whether or not the operations violated any of the Prohibited Practices of the
   23 TRO and the PI, and whether or not Defendants made any effort to continue that
   24 business, the debt settlement business is an asset of Arete:
   25             The definition of Assets in the PI and TRO includes “any legal or
   26               equitable interest in, right to, or claim to, any property, wherever
   27               located and by whomever held.” PI at 4 (Definitions); TRO at 4
   28               (Definitions).
                                             2        Case No. 8:19-cv-02109-JVS (ADSx)
                  MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 4 of 7 Page ID #:3681



    1             The Court’s order granting the PI expressly addressed and rejected the
    2               Arete Defendants’ argument that the debt settlement business assets
    3               should not be frozen: “Furthermore, Defendants face $43 million of
    4               joint and several liability. See PI, Ex. 25, 1808-09 (showing over
    5               $43 million in payment processor transactions). Pursuant to the
    6               Receiver, ‘[t]he presently frozen Receivership Entity funds are a mere
    7               fraction of the alleged $43 million in consumer harm.’ Accordingly,
    8               the Court finds it appropriate to freeze Arete’s assets.” (ECF No.75,
    9               page 17).
   10         The Receiver has a duty to control and preserve the value of the Arete assets
   11 so as to maximize estate funds available for consumer redress – and, in this case,
   12 protect the Arete debt settlement customers.
   13         As described in the Preliminary Report, customers agreed to pay Arete a
   14 percentage of their unsecured debt to be settled on their behalf. Arete entered a
   15 contract with Debt Pay Gateway, Inc. (“DPG”), a third-party account management
   16 company, to receive, hold, and disburse funds on behalf of Arete’s customers.
   17 Customers entered separate agreements with DPG, establishing DPG accounts in
   18 which they deposited funds to be disbursed to creditors in accordance with debt
   19 settlement plans that Arete negotiated on their behalf.
   20         Immediately after entry of the TRO, DPG reported that it had 7,778 accounts
   21 holding approximately $5.3 million in customer funds awaiting disbursal to
   22 creditors. On or about November 7, 2019, DPG and the FTC agreed that customer
   23 funds could be disbursed to fulfill existing settlement agreements with creditors.
   24 While this solved part of the problem – funds continued to be disbursed to
   25 creditors – customers could not contact their debt settlement relief provider, Arete.
   26 As a result, DPG has reported it has received tens of thousands of calls from
   27 customers seeking services that a debt settlement relief provider would typically
   28 provide. DPG has repeatedly warned that the situation continues to deteriorate,
                                             3        Case No. 8:19-cv-02109-JVS (ADSx)
                  MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 5 of 7 Page ID #:3682



    1 and customers may be permanently harmed if a new debt settlement company does
    2 not take over the accounts immediately. Moreover, DPG has informed us that
    3 unless the debt settlement accounts are transferred to a new provider in the very
    4 near future, it will terminate all customer accounts and return the funds; this will
    5 disrupt customers’ debt settlement agreements with creditors, very likely resulting
    6 in customers breaching their agreements, and ultimately allowing creditors to
    7 proceed against the customers.1
    8         DPG continues to hold the fees that are owed to Arete for the period
    9 November 4, 2019 to present. Provided the Court approves this application to sell
   10 the debt settlement accounts to New Era, the Receiver will seek all Arete’s fees
   11 due from November 4, 2019 to the entry of the order. Any fees earned after entry
   12 of the order will be paid to New Era.
   13                                          IV.
   14                               THE PROPOSED SALE
   15         In order to minimize harm to Arete customers, the Receiver has considered a
   16 number of paths forward. One possible path was to distribute notices to debt
   17 settlement customers to inform them of Arete’s closure and return the funds held in
   18 the DPG accounts to the customers. After speaking with counsel for DPG, the
   19 Receiver determined it was not feasible to send individually tailored notifications
   20 to nearly 8,000 customers and that a generic notice would generate consumer
   21 confusion and a flood of questions, which neither DPG nor the Receiver are well-
   22 suited to answer. Moreover, returning the funds and terminating creditor payments
   23 would violate the customer/creditor settlement agreements and subject customers
   24 to potential injury, e.g., creditor termination of the settlement agreements and
   25 proceeding on stipulated judgments.
   26
        1
   27   We understand that customer settlements negotiated by Arete sometimes
      included stipulated judgments in favor of creditors such that a breach allowed
   28 creditors to proceed on the judgments.
                                             4        Case No. 8:19-cv-02109-JVS (ADSx)
                  MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 6 of 7 Page ID #:3683



    1         After further discussion with DPG’s counsel, the Receiver concluded that
    2 the solution with the least harm to the customers and maximum return to the
    3 Receivership Estate would be to sell Arete’s debt settlement accounts to a similar
    4 business. A legitimate debt settlement relief business could provide these
    5 customers with advice and direction, and work with them to settle and satisfy
    6 outstanding creditor obligations. As part of that process, customers would be sent
    7 a form notice, informing them of the underlying litigation, the Receiver’s
    8 appointment, the closure of Arete, and the sale and assignment of the customer
    9 accounts to a new provider.
   10         A full synopsis of the Receiver’s efforts to sell the consumer debt settlement
   11 accounts is set forth in the Declaration of Thomas W. McNamara. In summary, the
   12 Receiver contacted reputable counsel and operators in the debt settlement space.
   13 After corresponding with more than ten parties about the potential sale of Arete’s
   14 debt settlement accounts, two offers were received. After evaluating the offers, the
   15 Receiver concludes that the offer of $1,200,000 payable in twelve monthly
   16 installments of $100,000 from New Era for Arete’s debt settlement accounts
   17 should be accepted.
   18         The proposed sale of the debt settlement account portfolio will be as-is and
   19 with no representations or warranties. New Era will assume the contract(s)
   20 between Arete and DebtPayPro and Debt Pay Gateway. The Arete customer
   21 agreements will be assigned to New Era and New Era will be entitled to service the
   22 accounts should the customers wish to accept their services. The full terms of the
   23 sale are detailed in the attached Purchase Agreement. See Chang. Decl. at Ex. 2.
   24         New Era has confirmed it will abide by all state and federal laws and that the
   25 company is not presently subject to any disciplinary actions or regulatory lawsuits
   26 in state or federal court.
   27 ///
   28 ///
                                             5        Case No. 8:19-cv-02109-JVS (ADSx)
                  MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 95-1 Filed 01/07/20 Page 7 of 7 Page ID #:3684



    1                                           V.
    2                                   CONCLUSION
    3        For the foregoing reasons, the Receiver respectfully requests that the Court
    4 authorize and approve the sale of Arete’s debt settlement accounts to New Era.
    5 Dated: January 7, 2020                 MCNAMARA SMITH LLP
    6
                                             By: /s/ Edward Chang
    7                                          Edward Chang
                                               Attorneys for Receiver,
    8                                          Thomas W. McNamara
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            6        Case No. 8:19-cv-02109-JVS (ADSx)
                 MPAs ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCOUNTS
